ORDER
The Court having entered its second opinion in this matter on January 4, 1984, 106 Idaho 571, 682 P.2d 524, approving Plan 14-B referred to therein but retaining jurisdiction until further order of this Court; and thereafter H.B. 746 AAS reapportioning the Idaho State Legislature having been enacted into law on April 2, 1984; and the Plaintiffs thereafter having filed a PETITION TO REVIEW REAPPORTIONMENT PLAN ENACTED BY H.B. 746 AA on April 2, 1984; and pursuant to notice to the parties the Court having heard oral argument thereon at 2:00 p.m. on Friday April 6, 1984; and the Court thereafter having determined that H.B. 746 AAS is unconstitutional and that the 1984 elections *586of the Idaho State Legislature should be held under the above described plan 14-B approved by the prior opinion of this Court,
NOW, THEREFORE, IT IS HEREBY ORDERED, that H.B. 746 AAS reapportioning the Idaho State Legislature enacted into law on April 2, 1984 be, and the same is hereby, declared unconstitutional in violation of the Equal Protection Clause of the Fourteenth Amendment to the Constitution of the United States of America.
IT IS FURTHER ORDERED, that the 1984 elections for the Idaho State Legislature shall be held under and pursuant to Plan 14-B heretofore described and approved in the Opinion of this Court issued in this matter on January 4, 1984.
IT IS FURTHER ORDERED, that the date for filing Declarations of Candidacy for the Idaho State Legislature for the 1984 election be, and the same is hereby, extended to 5:00 p.m. on Monday April 16, 1984.
IT IS FURTHER ORDERED, that written opinions of the Justices of this Court will follow.
SHEPARD and BAKES, JJ., dissent from the foregoing Order and determination.